DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-9, 11-14, 16, 18-19, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe (US 2009/0067386 A1) in view of Maattanen (US 2020/0228931 A1).
Regarding claim 1, Kitazoe discloses a method performed by a user equipment (UE) (122) in a communication system, the method comprising: identifying whether the UE is in a camped on any cell state or a camped normally state (fig. 4; paragraph [0071], steps 402-410; paragraph [0011]; ); in case that the UE is in the camped on any cell state, monitoring a short message (fig. 4; paragraph [0071], steps 410-412; paragraph [0012]-[0013], explaining system information of limited service such as emergency calls); and in case that the UE is in the camped normally state, monitoring the short message and a paging message (fig. 4; paragraph [0071], steps 406-408, illustrates monitoring received level of calls and system information).
 Kitazoe doesn’t disclose the message is associated with a radio resource control (RRC), the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), and wherein the short message is received on a physical downlink control channel (PDCCH) using a paging-radio network temporary identifier (P-RNTI) with or without the paging message.  
Maattanen teaches the message is associated with a radio resource control (RRC) (paragraph [0010]-[0015]), the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS) (e.g. paragraph [0034]; [0072]-[0074]; [0170]-[0174]; [0180]; and so on), and wherein the short 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), and the short message is received via downlink control information (DCI) with or without the paging message using a short message field as taught by Maattanen into Kitazoe in order to improve bandwidth utilization and efficiency of communication.
Regarding claim 11, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding user equipment (UE), and the rejection to claim 1 is applied hereto.
Regarding claim 4 and 14, as applied above, Kitazoe discloses short message (emergency call). However, Kitazoe doesn’t disclose wherein the short message is received on by using a short message field in downlink control information (DCI) on the PDCCH.  
Maattanen teaches wherein the short message is received on by using a short message field in downlink control information (DCI) on the PDCCH (paragraph [0024]; [0067]; [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the short message is received on by using a short message field in downlink control information (DCI) on the PDCCH as taught by Maattanen into Kitazoe in order to improve bandwidth utilization and efficiency of communication.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Maattanen, and further in view of Jung et al. (US 2018/0176972 A1).
Regarding claim 2 and 12, Kitazoe discloses idle state or mode (e.g. paragraph [0069]). However, Kitazoe doesn’t disclose wherein the camped on any cell state is only applicable for a RRC idle state. 
Jung teaches wherein the camped on any cell state is only applicable for a RRC idle state (paragraph [0249]; [0252]-[0254]; and etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the camped on any cell state is only applicable for a RRC idle state as taught by Jung into Kitazoe in view of Maattanen in order to reduce power consumption.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Maattanen, and further in view of Sang et al. (US 2019/0045481 A1).
Regarding claim 3 and 13, Kitazoe discloses camped normally state. However, Kitazoe doesn’t disclose wherein the camped normally state is applicable for a RRC idle and a RRC inactive state.
Sang teaches wherein the camped normally state is applicable for a RRC idle and a RRC inactive state (paragraph [0073]; [0083]; [0145]; and so on).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the camped normally state is applicable for a RRC idle and a RRC inactive state as taught by Sang into Kitazoe in view of Maattanen in order to reduce congestion.
Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0164250 A1) in view of Maattanen, and further in view of Kitazoe.
Regarding claim 6, Kim discloses a method of a base station (e.g. 303) in wireless communication system (e.g. fig. 1), the method comprising: identifying whether to transmit at least one of scheduling information for a paging message (paragraph [0061]-[0062]; [0052]; [0078]; and so on, illustrating determining whether to transmit short message such as resource allocation message and/or system information and scheduling information for a paging message); transmitting, to a user equipment (UE), the short message on a control channel physical downlink control channel (PDCCH) using paging radio network temporary identifier (P-RNTI) based on the identification (paragraph [0057]; [0061]-[0063]; [0075]; [0082], explaining the transmission of the short message via PDCCH and using P-RNTI); and transmitting, to the UE, the paging message based on the scheduling information in case that the scheduling information is identified to be transmitted (paragraph [0061]; [0151]; [0158]; [0160], describing the transmission of the paging message based on the scheduling and/or allocation).
Kim doesn’t explicitly disclose the message is associated with a radio resource control (RRC), the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), wherein, in case that the UE is in a camped normally state, the short message and the paging message are monitored by the UE.
Maattanen teaches the message is associated with a radio resource control (RRC) (paragraph [0010]-[0015]), the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake 
Kitazoe teaches wherein, in case that the UE is in a camped normally state, the short message and the paging message are monitored by the UE (fig. 4; paragraph [0071], steps 406-408, illustrates monitoring received level of calls and system information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the message is associated with a radio resource control (RRC), the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), wherein, in case that the UE is in a camped normally state, the short message and the paging message are monitored by the UE as taught by Maattanen into Kim and Kitazoe in order to improve bandwidth utilization and efficiency of communication, and to increase quality of service.
Regarding claim 16, the claim includes features identical to the subject matter mentioned in the rejection to claim 6. The claim is a mere reformulation of claim 6 in order to define the corresponding user equipment (UE), and the rejection to claim 6 is applied hereto.
Regarding claim 8 and 18, Kim discloses disclose the camped on any cell state is only applicable for RRC_IDLE state (paragraph [0103]-[0104]; [0112]). 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0164250 A1) in view of Maattanen and Kitazoe, and further in view of Sang.
Regarding claim 9 and 19, the modified communication of Kim discloses disclose the camped on normally state is applicable for a RRC idle state (paragraph [0103]-[0104]; [0112]). 
Sang teaches the normally state is applicable for RRC_IDLE and RRC_INACTIVE state (paragraph [0073]; [0083]; [0145]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the normally state is applicable for RRC_IDLE and RRC_INACTIVE state as taught by Sang into the modified communication of Kim in order to reduce congestion. 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Maattanen, and further in view of Choi et al. (US 2016/0165521 A1).
	Regarding claim 21 and 23, the modified communication of Kitazoe discloses the indication information on the modification of the system information is used to apply a system information acquisition procedure from a start of a next modification period, wherein the indication information on at least one of the ETWS or the CMAS (Maattanen, e.g. paragraph [0034]; [0071]-[0074]; [0170]-[0174]; [0180]; and so on).
	The modified communication of Kitazoe doesn’t disclose the ETWS or the CMAS is used to obtain the system information block 1 (SIB1), and wherein the SIB1 is used to obtain at least one of SIB6, SIB7, or SIB8.
	Choi teaches the ETWS or the CMAS is used to obtain the system information block 1 (SIB1), and wherein the SIB1 is used to obtain at least one of SIB6, SIB7, or SIB8 (paragraph [0087]-[0088]; [0111]; [0126]; [0129]; [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ETWS or the CMAS is used to obtain the system .
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maattanen and Kitazoe, and further in view of Choi et al. (US 2016/0165521 A1).
Regarding claim 22 and 24, the modified communication of Kim discloses the indication information on the modification of the system information is used to apply a system information acquisition procedure from a start of a next modification period, wherein the indication information on at least one of the ETWS or the CMAS (Maattanen, e.g. paragraph [0034]; [0071]-[0074]; [0170]-[0174]; [0180]; and so on).
	The modified communication of Kim doesn’t disclose the ETWS or the CMAS is used to obtain the system information block 1 (SIB1), and wherein the SIB1 is used to obtain at least one of SIB6, SIB7, or SIB8.
	Choi teaches the ETWS or the CMAS is used to obtain the system information block 1 (SIB1), and wherein the SIB1 is used to obtain at least one of SIB6, SIB7, or SIB8 (paragraph [0087]-[0088]; [0111]; [0126]; [0129]; [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ETWS or the CMAS is used to obtain the system information block 1 (SIB1), and wherein the SIB1 is used to obtain at least one of SIB6, SIB7, or SIB8 as taught by Maattanen and Choi into Kim in order to improve bandwidth utilization and efficiency of communication, and to reduce error and communication interruption.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461